DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 16 May 2022. Examiner acknowledges the amendments made to claims 1-18, the cancellation of claims 19-20, and the addition of claims 21-22. Claims 1-18 and 21-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the measurement data” (line 5), wherein this limitation lacks antecedent basis and is unclear as it is unclear whether this limitation is referring to the previously recited first measurement data or second measurement data. For examination purposes, examiner has interpreted the limitation to refer to the second measurement data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US-20100100011-A1, previously presented) in view of Stein (US-20110160616-A1, previously presented) and Mann (US-20040147969-A1, previously presented).
Regarding claim 1, Roche teaches an orthopedic system for pre-operative, intra-operative and post-operative measurement comprising: a first screw configured to couple to a first bone of a musculoskeletal system (For example, the sensors can be placed in a housing that has external screw threads…The sensors in a screw type housing can then be easily attached in bone using tools common to an orthopedic surgeon (Roche, Paragraph [0034]); Sensor array 202 is coupled to femur 102 (Paragraph [0035])), wherein the first screw can harvest energy to enable first electronic circuitry (a power source (temporary or rechargeable) (Paragraph [0034])), and the first screw includes a first inertial measurement unit to perform at least one task (In a non-limiting example, a position sensor can include one or more mems accelerometers for measuring spatial orientation and position in three dimensions (Paragraph [0034])); a second screw configured to couple to a second bone of a musculoskeletal system (Paragraph [0034]; Sensor array 204 is coupled to tibia 104 (Paragraph [0035])), wherein the second screw can harvest energy to enable second electronic circuitry (Paragraph [0034]), and the second screw includes a second inertial measurement unit to perform at least one task (Paragraph [0034]); a computer configured to receive first measurement data from the first screw or the second screw (sensor arrays 202, 204 are in communication with a computer or computational device having processing unit 506 for processing information from the sensors (Paragraph [0035])), wherein the first screw and the second screw are configured to monitor movement of the first bone relative to the second bone (FIG. 4 is a lateral view illustrating the lower leg with a plurality of sensor arrays in extension and flexion in accordance with an exemplary embodiment. In at least one exemplary embodiment, accelerometers in sensors 202 and 204 provide positional information and relational positioning (Paragraph [0037]); Figure 4)).
However, Roche fails to explicitly disclose that the first screw includes a dual band antenna configured to operate at two or more frequencies and that the first screw and the second screw can each harvest radio frequency energy to enable the respective first electronic circuitry and the second electronic circuitry, wherein the two or more frequencies includes a second frequency greater than or equal to 2.5 gigahertz. Stein discloses a system for coupling electronic circuitry to a bone, wherein Stein discloses that a first screw includes a dual band antenna configured to operate at two or more frequencies (The transceiver 320 receives power from the energy storage 330 and can operate at low power over various radio frequencies by way of efficient power management schemes, for example, incorporated within the electronic circuitry 307 (Stein, Paragraph [0087]); The transceiver 320 comprises a transmitter 309 and an antenna 310 to permit wireless operation and telemetry functions (Stein, Paragraph [0086]), wherein an antenna that is operable over various radio frequencies is considered to read on a dual band antenna), wherein the two or more frequencies includes a second frequency greater than or equal to 2.5 gigahertz (The telemetry transmitter 416 can also operate in accordance with some FCC regulations. According to section 18.301 of the FCC regulations the ISM bands within the USA include 6.78, 13.56, 27.12, 30.68, 915, 2450, and 5800 MHz as well as 24.125, 61.25, 122.50, and 245 GHz (Stein, Paragraph [0105])), and that the electronic circuitry is enabled by harvesting radio frequency energy (External source of charging power can be coupled wirelessly to the capacitive energy storage device 308 through the electromagnetic induction coil or coils 311 by way of inductive charging (Stein, Paragraph [0090]); Capacitors can be charged by connecting them to other power sources such as, but not limited to, a radio frequency (RF) receiver (Paragraph [0121])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche so as to incorporate that the first screw includes a dual band antenna configured to operate at two or more frequencies, wherein the two or more frequencies includes a second frequency greater than or equal to 2.5 gigahertz, and that the first screw and the second screw incorporate harvesting radio frequency energy to enable electronic circuitry as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Use capacitors to provide operating power for wireless devices, telemetry devices, or medical devices provides design, construction, and operating flexibility over a wide range of potential applications…For compact electronic modules or devices, ultracapacitors, super capacitors, or other form of capacitors provide many benefits over other rechargeable technologies (Stein, Paragraph [0121])).
However, the combination of Roche in view of Stein fails to teach the limitation wherein the two or more frequencies includes a first frequency less than or equal to 1 gigahertz (GHz). Mann discloses an external device transmitting radio frequencies less than or equal to 1 GHz (the power source provides power through radio frequency coupling. In one embodiment, the radio frequency includes, but is not limited to, frequencies of about 125 kHz, about 8192 Hz, about 10.9 kHz, and about 30 kHz (Mann, Paragraph [0035])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate the first device and the second device to each transmit a radio frequency signal below 1 gigahertz as taught by Mann so as to allow for transmission from an external coil, through the patient’s skin and allow for the charging of the implanted electronics (Mann, Paragraph [0358]).
Regarding claim 2, Roche in view of Stein and Mann teaches the orthopedic system of claim 1, wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to each other (The display of the system indicates the position of femur 102 in relation to tibia 104 and shows an angle (zero degrees) indicating that the leg is in extension (Roche, Paragraph [0038]); wherein being zeroed within the same plane reads on being zeroed relative to each other; Paragraph [0037], Figure 4), wherein the computer stores a position of the first screw relative to the first bone, wherein the computer stores a position of the second screw relative to the second bone (Roche, Paragraph [0037], Figure 4), and wherein the first measurement data includes data from the first inertial measurement unit and data from the second inertial measurement unit (Roche, Paragraph [0037], Figure 4).
However, Roche fails to explicitly disclose that the first inertial measurement unit and the second inertial measurement unit are zeroed relative to gravity. Stein discloses accelerometers that account for gravity (In one embodiment, the accelerometer 122 includes direct current (DC) sensitivity to measure static gravitational pull with load and position sensing assemblages to enable capture of, but not limited to, distributions of load, force, pressure, displacement, movement, rotation, or acceleration by controlling the sensing assemblages to measure the parameter or parameters of interest relative to orientations with respect to the earth’s surface or center and thus enable computation and presentation of spatial distributions of the measured parameter or parameters relative to this frame of reference (Stein, Paragraph [0072])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the IMU of the first screw and the IMU of the second screw are zeroed relative to gravity as taught by Stein so as to allow for the determination of orientation with respect to the earth’s surface or center (Stein, Paragraph [0072]).
Regarding claim 3, Roche in view of Stein and Mann teaches the orthopedic system of claim 2 wherein the computer is configured to calculate a position of the first bone relative to the second bone in real-time the first measurement data, wherein the first measurement data includes (i) second measurement data from the first screw and (ii) third measurement data from the second screw (a processing unit that receives the positional and measurement information and displays the information in a format useful to a surgeon on a screen or display (Roche, Paragraph [0036])), and wherein the first screw and/or the second screw includes one or more sensors configured to measure one or more parameters (Roche, Paragraph [0034]).
Regarding claim 4, Roche in view of Stein and Mann teaches the orthopedic system of claim 3; however, Roche fails to explicitly disclose that each of a first device and a second device is placed in proximity to the first screw and the second screw, wherein the first device and the second device each transmits a radio frequency signal to the first screw and the second screw, wherein each of the first screw and the second screw respectively harvests energy from one or more of (i) the radio frequency signal from the first device and (ii) a radio frequency signal below 1 gigahertz from the second device, wherein the first screw and the second screw are enabled to perform the at least one task after a predetermined amount of energy is harvested, and wherein the first device and the second device are configured to harvest energy from a radio frequency signal. Stein disclose a first device that is placed in proximity to a first implantable device, wherein the first device transmits a radio frequency signal to the first implantable device, wherein the first screw harvests energy from the radio frequency signal from the first device, wherein the first screw is enabled to perform the at least one task after a predetermined amount of energy is harvested, wherein the first device is configured to harvest energy from a radio frequency signal (Stein, Paragraph [0090]; wherein once the implantable device is charged is considered to be a predetermined amount of energy harvested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate a first device that is placed in proximity to a first implantable device, wherein the first device transmits a radio frequency signal to the first implantable device, wherein the first screw harvests energy from the radio frequency signal from the first device, wherein the first screw is enabled to perform the at least one task after a predetermined amount of energy is harvested as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Stein, Paragraph [0121]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate a second device that is placed in proximity to a second implantable device, wherein the second device transmits a radio frequency signal to the second implantable device, wherein the second screw harvests energy from the radio frequency signal from the second device, wherein the second screw is enabled to perform the at least one task after a predetermined amount of energy is harvested as taught by Stein as this amounts to a mere duplication of parts (MPEP 2144.04(B)).
However, the combination of Roche in view of Stein fails to explicitly disclose that the first device and the second device each transmit a radio frequency signal below 1 gigahertz. Mann discloses an external device transmitting a radio frequency signal below 1 gigahertz for wirelessly charging an implanted device (In one embodiment, 125-kHz radio-frequency energy is transmitted from an external coil, through the patient's skin, and received by an implanted antenna coil connected to the electronics package of the implantable pressure monitor, as described above. The signal in the antenna coil is rectified and used to charge a capacitor, which in turn powers the measurement electronics (Mann, Paragraph [0358])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate the first device and the second device to each transmit a radio frequency signal below 1 gigahertz as taught by Mann so as to allow for transmission from an external coil, through the patient’s skin and allow for the charging of the implanted electronics (Mann, Paragraph [0358]).
Regarding claim 5, Roche in view of Stein and Mann teaches the orthopedic system of claim 2 wherein the computer is configured to report, using the first measurement data, at least one of position, motion, or rotation of the first bone; and position, motion, or rotation of the second bone (As shown, sensor arrays 202 and 204 respectively coupled to femur 102 and tibia 104 can indicate the lower leg in flexion. More specifically, sensors 202 and 204 indicate that tibia 104 is positioned ninety degrees from a position of femur 102 (Roche, Paragraph [0039]); Paragraph [0036]).
Regarding claim 6, Roche in view of Stein and Mann teaches the orthopedic system of claim 1 wherein the first bone is a femur and the second bone is a tibia (Roche, Paragraph [0035]), wherein the computer is configured to assess a knee joint of a leg (Paragraphs [0036], [0039]), and record a range of motion, including full extension and flexion, of the knee joint from the second measurement data including data from the first screw and data from the second screw as the leg is moved through one or more different motions (The lower leg can be positioned in extension by the surgeon. A screen displays the relative positioning such that femur 102 and tibia 104 are positioned corresponding to an actual position of the leg. For example, the surgeon places femur 102 and tibia 104 in extension such that they are both in the same plane. The display of the system indicates the position of femur 102 in relation to tibia 104 and shows an angle (zero degrees) indicating that the leg is in extension (Paragraph [0038]); As shown, sensor arrays 202 and 204 respectively coupled to femur 102 and tibia 104 can indicate the lower leg in flexion. More specifically, sensors 202 and 204 indicate that tibia 104 is positioned ninety degrees from a position of femur 102 (Paragraph [0039])).
Claims 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein and Mann as applied to claim 6 above, and further in view of Hal (US-20190298253-A1, previously presented).
Regarding claim 7, Roche in view of Stein and Mann teaches the orthopedic system of claim 6; however, Roche fails to explicitly disclose that wherein the computer is configured to measure a translation and displacement of the knee joint based on the first measurement data, wherein the first measurement data includes data from an anterior-posterior drawer performed on the knee joint. Hal discloses a system wherein accelerometers are configured to be coupled to a subject’s femur and tibia, wherein Hal further discloses performing an anterior-posterior drawer and measuring a translation and displacement relative to a first accelerometer and a second accelerometer (Anterior Drawer Test refers to a test in which the examiner places their thumbs on the medial and lateral joint sulci while the symptomatic knee is flexed in 90° with the foot on the table, i.e., a positive diagnosis for this test is production of anterior translation (Hal, Paragraph [0074], Table 3 on Page 12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that wherein the computer is configured to measure a translation and displacement of the knee joint based on the first measurement data, wherein the first measurement data includes data from an anterior-posterior drawer performed on the knee joint as taught by Hal as this performance of an anterior-posterior drawer is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12).
Regarding claim 8, Roche in view of Stein and Mann teaches the orthopedic system of claim 6; however, Roche fails to explicitly disclose that wherein the computer is configured to assess an anterior motion of the tibia to define an acute cruciate ligament (ACL) stability from second measurement data from the first screw and the second screw, the second measurement data including data from a Lachman Test performed on the knee joint. Hal discloses performing a Lachman test on the knee joint, wherein the anterior motion of the tibia is assessed to define an ACL stability (Lachman Test refers to a test in which the examiner uses one hand to lift the tibia in a forward direction while the other hand stabilizes the femur, i.e., positive diagnosis is produced if there is a 5-10 mm increase in anterior tibial movement from the contralateral side (Hal, Paragraph [0074], Table 3 on Page 12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that wherein the computer is configured to assess an anterior motion of the tibia to define an acute cruciate ligament (ACL) stability from second measurement data from the first screw and the second screw, the second measurement data including data from a Lachman Test performed on the knee joint as taught by Hal as this performance of a Lachman Test is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12).
Regarding claim 13, Roche in view of Stein and Mann teaches the orthopedic system of claim 6, but Roche fails to explicitly disclose wherein the computer is configured to assess stride, cadence, activity, steps, and/or other gait mechanics movement, and wherein the computer is configured to provide an improvement plan based on the measurement data. Hal discloses monitoring movement of the leg whereby a computer can assess gait mechanics, wherein the computer is configured to provide an improvement plan based on the measurement data (In doing so, according to the exemplary embodiment relating to diagnosing a hip and/or spine joint disorder, the patient undergoes one or more of the following examinations: STANDING EXAMINATION comprising: Normal Gait, Long Stride, Short Stride (Hal, Paragraphs [0063]-[0064]); Embodiments provide real-time diagnostic images of muscular and skeletal function and dysfunction of the human body in motion. Embodiments also display accurate biomechanics on a patient-by-patient basis by adjusting to the specific measurements and morphology of each patient. This data can then give healthcare providers information needed to quantify specific injuries and dysfunctions and accurately and objectively apply diagnostic and treatment protocols. Accordingly, described embodiments will improve the diagnosis of joint disorders (Paragraph [0015])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the computer is configured to assess stride, cadence, activity, steps, and/or other gait mechanics movement, and wherein the computer is configured to provide an improvement plan based on the measurement data as taught by Hal so as to allow for the quantification of specific injuries and dysfunctions and accurately and objectively apply diagnostic and treatment protocols (Hal, Paragraph [0015]).
Regarding claim 14, Roche in view of Stein and Mann teaches the orthopedic system of claim 6 wherein the first screw and the second screw are configured to provide the second measurement data in real-time during a knee exam, and the second measurement data includes data from walking, running, acceleration, and/or deceleration and wherein the computer is configured to assess final healing of the knee joint from the second measurement data from the knee exam. Hal discloses performing a knee exam wherein a first and second accelerometer (Figure 1, Element 102) provide measurement data in real-time for activities such as walking and running, wherein the computer is configured to assess final healing of the knee joint from the measurement data (This can be done in real-time and while the patient executes selected activates that are thought to enable an accurate diagnosis. These activities may involve selected ranges of motion or tests as well as common passive and/or active activities that are meant to support a diagnostic protocol. Examples of active activities include, without limitation, walking, running, turning, bending, or lifting (Hal, Paragraph [0014]); According to further embodiments, the diagnostic protocol compares the patient's motion and pain data to other data sets, which themselves are tagged or otherwise associated with a diagnosis, to diagnose other joint disorders. Again, the patient's test profile may be tagged with a diagnosis associated with the data set most closely matching the patient's test profile. In this exemplary embodiment, a knee disorder diagnosis is provided (Paragraph [0073])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the first screw and the second screw are configured to provide the second measurement data in real-time during a knee exam, and the second measurement data includes data from walking, running, acceleration, and/or deceleration and wherein the computer is configured to assess final healing of the knee joint from the second measurement data from the knee exam as taught by Hal so as to allow for the diagnosis of the knee joint (Hal, Paragraph [0073]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein Mann as applied to claim 6 above, and further in view of Mains (Medial and anterior-posterior ligament stability of the human knee, measured with a stress apparatus, previously presented).
Regarding claim 9, Roche in view of Stein teaches orthopedic system of claim 6; however, Roche fails to explicitly disclose wherein the computer is configured to assess the collateral ligament stability from the second measurement data, the second measurement data including data from medial lateral forces applied to the knee joint at approximately 20 degrees. Mains discloses a method for applying medial-lateral forces to the knee joint at 20 degrees, wherein the collateral ligament stability is assessed (Identical data were then obtained with the knee in approximately 20 to 25° and 40 to 45° of flexion (Mains, Page 145, Paragraph 3); This ligament is undoubtedly the prime stabilizer of the medial aspect of the knee. When it was sectioned with the knee under abduction force, we noted an immediate 5- to 8-mm separation of the cut ends of the ligament and a definite loss of tension on the medial side of the knee. A significant increase in abduction was noted in most knees when this ligament was cut with the knee flexed 20° and subjected to abduction forces. Conversely, if all four of the other tested knee ligaments were sectioned, the SMCL provided significant stabilization of the knee medially – something none of the other ligaments could do (Page 150, Paragraph 8-Page 151, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the computer is configured to assess the collateral ligament stability from the second measurement data, the second measurement data including data from medial lateral forces applied to the knee joint at approximately 20 degrees as taught by Mains so as to determine the stability of the knee joint (Main, Page 150, Paragraph 8-Page 151, Paragraph 1).
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein and Mann as applied to claim 6 (claim 10) and claim 1 (claim 21) above, and further in view of Mahfouz (WO-2017151683-A1, previously presented).
Regarding claim 10, Roche in view of Stein teaches the orthopedic system of claim 6 wherein the computer is configured for post-operative monitoring of the knee joint using the second measurement data (These sensors can be disposed of after surgery, or left in to define post-operative angles and loads (Roche, Paragraph [0068])); however, Roche fails to explicitly disclose that a post-operative exercise regimen is prescribed, wherein the post-operative exercise regimen is compared to monitored movement of the knee joint by the first screw and the second screw, and wherein the computer is configured to provide a workflow for improvement of the musculoskeletal system. Mahfouz discloses an implantable system within a knee, wherein Mahfouz further discloses that the system includes a prescribed post-operative exercise (A third component of the exemplary environment 100 comprises a post-operative physical therapy (PT) aspect 140…The updated patient records may then be accessible by a physician or therapist to confirm rehabilitation technique and frequency (Mahfouz, Paragraph [0068])), wherein the post-operative exercise regimen is compared to monitored movement of the knee joint by the first and second screws (relay additional information to the patient regarding appropriate movements during the rehabilitation exercise to ensure addressing the correct range of motion and form, as well as counseling against exceeding maximum ranges of motion for certain exercises (Paragraph [0068])), and wherein the computer configured to provide a workflow for improvement of the musculoskeletal system (Paragraph [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate that the system includes a prescribed post-operative exercise, wherein the post-operative exercise regimen is compared to monitored movement of the knee joint by the first screw and the second screw, and wherein the computer can provide a workflow for improvement of the musculoskeletal system as taught by Mahfouz so as to allow for monitoring of the patient post-operatively through rehabilitation exercises and ensure recovery of the patient (Mahfouz, Paragraph [0068]).
Regarding claim 21, Roche in view of Stein and Mann teaches the orthopedic system of claim 1, but Roche fails to explicitly disclose that the dual band antenna is configured to generate a current greater than or equal to 10 milliamperes. Mahfouz discloses an antenna that operates at 4 milliamperes, but discloses that the antenna only needs at least 4 milliamperes (The UWB antenna array in the central unit serves as the anchors for the system. For example, a tetrahedron configuration will have four antennas connected to a single UWB transceiver… a block diagram of the silicon-germanium monolithic microwave intergrated circuit (MMIC) based UWB transmitter is depicted where a cross- coupled oscillator core is transiently turned on by a current spike generated by a Schmitt trigger driving a current mirror. FIG. 38 depicts an integrated board design with the MMIC at the feed point of the UWB antenna. The MMIC based transmitter is more compact and only has a load requirement of 6 milliwatts for operation (1.5 volts, 4 milliamps) (Mahfouz, Paragraph [0118])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate that the dual band antenna is configured to generate a current greater than or equal to 10 milliamperes as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein and Mann as applied to claim 6 above, and further in view of Wiedenhoefer (US-20160302721-A1, previously presented).
Regarding claim 11, Roche in view of Stein and Mann teaches the orthopedic system of claim 6, further comprising one or more devices transmit a radio frequency signal to the first screw and the second screw whereby energy from the radio frequency signal is harvested by the first screw and the second screw (Stein, Paragraph [0090], [0121]); wherein the radio frequency signal is below 1 gigahertz (Mann, Paragraph [0358]).
However, the combination of Roche in view of Stein and Mann fails to explicitly disclose that the one or more devices is included within a knee wrap. Wiedenhoefer discloses a system for wirelessly charging a sensor implant, wherein Wiedenhoefer further discloses a knee wrap, wherein the knee wrap includes one or more devices configured to charge implanted devices by induction power (In some embodiments, power can be provided by an induction power source disposed on or adjacent the patient's body (such as, for example, disposed in a brace or other article of clothing worn by the patient (Wiedenhoefer, Paragraph [0062])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate that the one or more devices is included within a knee wrap as taught by Wiedenhoefer so as to facilitate charging of the implanted devices by maintaining a power source proximate the sensors so as to charge the sensors (Wiedenhoefer, Paragraph [0062]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein and Mann as applied to claim 6 above, and further in view of Wiedenhoefer (US-20170143261-A1, previously presented).
Regarding claim 12, Roche in view of Stein teaches the orthopedic system of claim 6, but Roche fails to explicitly disclose wherein the computer is configured to measure quadricep torque using the second measurement data based on a known extension maneuver and an applied resistance to the leg. Stein discloses that the leg is placed in a defined extension maneuver with an applied resistance, wherein the computer is configured to measure quadricep torque (A joint of the muscular-skeletal system provides movement of bones in relation to one another that can comprise angular and rotational motion. The joint can be subjected to loading and torque throughout the range of motion (Stein, Paragraph [0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate the computer is configured to measure torque using the second measurement data based on a known extension maneuver and an applied resistance to the leg as taught by Stein so as to allow for visualization of joint balancing (As one example, the sensing insert device 100 can measure forces (Fx, Fy, and Fz) with corresponding locations and torques (e.g. Tx, Ty, and Tz) on the femoral prosthetic component 104 and the tibial prosthetic component 106. It can then transmit this data to the receiving station 110 to provide real-time visualization for assisting the surgeon in identifying any adjustments needed to achieve optimal joint balancing (Stein, Paragraph [0054])).
However, the combination of Roche in view of Stein fails to explicitly disclose that the computer is configured to measure quadricep strength using the measurement data based on a known extension maneuver and an applied resistance. Wiedenhoefer discloses an implantable system for measuring range of motion of a joint, wherein Wiedenhoefer further discloses measuring quadriceps strength knowing the extension maneuver and the applied resistance (the implanted or wearable sensor unit (or a combination of implanted or wearable sensor units) contains a temperature sensor and one or two accelerometers… Such sensor data may be used to determine a tilt angle of the sensor unit; range of motion measurements such as pivot point distance, range of motion angle, extension, flexion, or quadriceps or joint force (Wiedenhoefer, Paragraph [0112])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate measuring quadriceps strength so as to allow for the monitoring of a patient’s range of motion during rehabilitation (This systems and methods can allow the patient, clinician, physical therapist, or hospital or nursing personnel to passively and accurately monitor the patient's range of motion throughout the rehabilitation process (Wiedenhoefer, Paragraph [0113])).
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US-20100100011-A1, previously presented) in view of Stein (US-20110160616-A1, previously presented) and Hyde (US-20100332152-A1)
Regarding claim 15, Roche teaches an orthopedic system for intra-operative and post-operative measurement comprising: a first screw configured to be implanted in a femur of a musculoskeletal system (Roche, Paragraphs [0034], [0035]) wherein the first screw includes a first inertial measurement unit provided inside of the first screw (Roche, Paragraph [0034]), wherein the first screw can harvest energy to enable first electronic circuitry (Paragraph [0034]); a second screw configured to be implanted in a tibia of a musculoskeletal system (Paragraphs [0034], [0035]), wherein the second screw can harvest energy to enable second electronic circuitry (Paragraph [0034]), and the second screw includes a second inertial measurement unit to perform at least one task (Paragraph [0034]); a computer configured to receive measurement data from the first screw or the second screw (Paragraph [0035]), wherein the computer is configured to determine movement of a knee joint of a leg based on the received measurement data, and wherein the measurement data is sensed by the first inertial measurement unit and the second inertial measurement unit during surgical installation of at least one prosthetic component (The surgeon then has the benefit of proper alignment during the course of the implant surgery. Moreover, the positional relationship can be tracked throughout surgery (Paragraph [0039])).
However, Roche fails to explicitly disclose that the first screw includes a coil antenna provided inside of the first screw, a secondary antenna provided inside of the first screw, wherein the coil antenna is configured to generate a predetermined current and harvest radio frequency energy to enable first electronic circuitry, and wherein the second screw can harvest radio frequency energy to enable second electronic circuitry. Stein discloses a system for coupling electronic circuitry to a bone, wherein the electronic circuitry includes a coil antenna provided inside (The transceiver 320 comprises a transmitter 309 and an antenna 310 to permit wireless operation and telemetry functions. In various embodiments, the antenna 310 can be configured by design as an integrated loop antenna. As will be explained ahead, the integrated loop antenna is configured at various layers and locations on the electronic substrate with electrical components and by way of electronic control circuitry to conduct efficiently at low power levels. Once initiated the transceiver 320 can broadcast the parameters of interest in real-time (Stein, Paragraph [0086])), a secondary antenna provided inside (an electronic assemblage that integrates antennas and electronic circuitry that processes measurement data as well as controls all operations of energy conversion, propagation, and detection and wireless communications (Stein, Paragraph [0047]); This provides flexibility to design and integrate many forms of antennas with different radiation patterns, polarizations, frequency ranges, levels of Q, and impedance characteristics (Stein, Paragraph [0237])), wherein the coil antenna is configured to generate a predetermined current and can harvest radio frequency energy to enable first electronic circuitry (External source of charging power can be coupled wirelessly to the capacitive energy storage device 308 through the electromagnetic induction coil or coils 311 by way of inductive charging (Stein, Paragraph [0090]); Capacitors can be charged by connecting them to other power sources such as, but not limited to, a radio frequency (RF) receiver (Paragraph [0121])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche so as to incorporate that the first screw includes a coil antenna provided inside of the first screw, a secondary antenna provided inside of the first screw, wherein the coil antenna is configured to generate a predetermined current and harvest radio frequency energy to enable first electronic circuitry, and wherein the second screw can harvest radio frequency energy to enable second electronic circuitry as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Use capacitors to provide operating power for wireless devices, telemetry devices, or medical devices provides design, construction, and operating flexibility over a wide range of potential applications…For compact electronic modules or devices, ultracapacitors, super capacitors, or other form of capacitors provide many benefits over other rechargeable technologies (Stein, Paragraph [0121])).
However, the combination of Roche in view of Stein fails to explicitly disclose that the secondary antenna is configured for wireless communication. Hyde similarly discloses a system using one antenna for harvesting radio frequency energy and a second antenna for wireless transmission (one RF antenna 319 may be used to receive a RF transmission while a second RF antenna 319 is used to transmit an RF transmission. In further embodiments, transceiver circuit 303 may include components to allow for the transmission and/or reception of other transmissions (Hyde, Paragraph [0047]))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the secondary antenna is configured for wireless communication as taught by Hyde so as to allow for the compaction of the implantable device while maintaining its wireless function (Hyde, Paragraph [0047]).
Regarding claim 22, Roche in view of Stein and Hyde teaches the orthopedic system of claim 15, but Roche fails to explicitly disclose wherein the secondary antenna is formed on a printed circuit board, and the coil antenna surrounds the printed circuit board. Stein discloses wherein the secondary antenna is formed on a printed circuit board, and the coil antenna surrounds the printed circuit board (Stein, Paragraphs [0047], [0237], [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the secondary antenna is formed on a printed circuit board, and the coil antenna surrounds the printed circuit board as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Stein, Paragraph [0121]).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein and Hyde as applied to claim 15 above, and further in view of Hal (US-20190298253-A1, previously presented).
Regarding claim 16, Roche in view of Stein teaches the orthopedic system of claim 15, further including at least one device providing a radio frequency signal to the first screw and/or the second screw, wherein energy from the radio frequency signal of the at least one device is harvested by the first screw and/or the second screw (Stein, Paragraphs [0047], [0237], [0086], [0121], see 35 U.S.C. 103 rejection of claim 15 above), but Roche fails to explicitly disclose wherein the computer is configured to: determine movement based on an anterior-posterior drawer performed on the knee joint, and/or a Lachman Test performed on the knee joint, and/or determine collateral ligament stability of the knee joint using measurement data from the first screw and the second screw. Hal discloses a system wherein accelerometers are configured to be coupled to a subject’s femur and tibia, wherein Hal further discloses performing an anterior-posterior drawer and measuring a translation and displacement relative to a first accelerometer and a second accelerometer, as well as performing a Lachman test on the knee joint, wherein the anterior motion of the tibia is assessed to define an ACL stability (Paragraph [0074], Table 3 on Page 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the computer is configured to: determine movement based on an anterior-posterior drawer performed on the knee joint as taught by Hal as this performance of an anterior-posterior drawer is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12). Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the computer is configured to: determine movement based on a Lachman Test performed on the knee joint as taught by Hal as this performance of a Lachman Test is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12).
Regarding claim 17, Roche in view of Stein teaches the orthopedic system of claim 15, wherein the first screw or the second screw includes one or more sensors configured to measure one or more parameters (Roche, Paragraph [0034]); however, Roche fails to explicitly disclose that the first screw and the second screw are configured to provide the measurement data in real-time during walking, running, acceleration, or deceleration, and wherein the computer is configured to assess final healing of the knee joint from the measurement data. Hal discloses a system wherein a knee exam is performed providing measurement data in real-time for activities such as walking, running, acceleration, or deceleration, and wherein the computer is configured assess final healing of the knee joint from the measurement data from the knee exam (Hal, Paragraphs [0014], [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the first screw and the second screw are configured to provide the measurement data in real-time during walking, running, acceleration, or deceleration, and wherein the computer is configured to assess final healing of the knee joint from the measurement data as taught by Hal so as to allow for the diagnosis of the knee joint (Hal, Paragraph [0073]).
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action are not considered to be persuasive as Roche is further modified by Stein so as to incorporate the amended limitations of claim 1 of wherein the first screw includes a dual band antenna configured to operate at two or more frequencies and harvest radio frequency energy to enable first electronics circuitry (The transceiver 320 receives power from the energy storage 330 and can operate at low power over various radio frequencies by way of efficient power management schemes, for example, incorporated within the electronic circuitry 307 (Stein, Paragraph [0087]); The transceiver 320 comprises a transmitter 309 and an antenna 310 to permit wireless operation and telemetry functions (Stein, Paragraph [0086]), wherein an antenna that is operable over various radio frequencies is considered to read on a dual band antenna)…wherein the two or more frequencies includes a second frequency greater than or equal to 2.5 GHz (The telemetry transmitter 416 can also operate in accordance with some FCC regulations. According to section 18.301 of the FCC regulations the ISM bands within the USA include 6.78, 13.56, 27.12, 30.68, 915, 2450, and 5800 MHz as well as 24.125, 61.25, 122.50, and 245 GHz (Stein, Paragraph [0105])). Further, Applicant’s arguments with respect to the amended limitation of claim 1 of a first frequency less than or equal to 1 gigahertz (GHz) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Mann is used to further modify Roche in view of Stein so as to incorporate this limitation (the power source provides power through radio frequency coupling. In one embodiment, the radio frequency includes, but is not limited to, frequencies of about 125 kHz, about 8192 Hz, about 10.9 kHz, and about 30 kHz (Mann, Paragraph [0035])).
Furthermore, Roche is further modified by Stein so as to incorporate the amended limitations of claim 15 of wherein the first screw includes a coil antenna provided inside of the first screw (The transceiver 320 comprises a transmitter 309 and an antenna 310 to permit wireless operation and telemetry functions. In various embodiments, the antenna 310 can be configured by design as an integrated loop antenna. As will be explained ahead, the integrated loop antenna is configured at various layers and locations on the electronic substrate with electrical components and by way of electronic control circuitry to conduct efficiently at low power levels. Once initiated the transceiver 320 can broadcast the parameters of interest in real-time (Stein, Paragraph [0086])), a secondary antenna provided inside of the first screw (an electronic assemblage that integrates antennas and electronic circuitry that processes measurement data as well as controls all operations of energy conversion, propagation, and detection and wireless communications (Stein, Paragraph [0047]); This provides flexibility to design and integrate many forms of antennas with different radiation patterns, polarizations, frequency ranges, levels of Q, and impedance characteristics (Stein, Paragraph [0237])), and a first inertial measurement unit provided inside of the first screw, wherein the coil antenna is configured to generate a predetermined current and harvest radio frequency energy to enable first electronic circuitry (Stein, Paragraph [0086]). Moreover, Roche in view of Stein is further modified by Hyde so as to incorporate the limitation regarding the secondary antenna being configured for wireless communication (one RF antenna 319 may be used to receive a RF transmission while a second RF antenna 319 is used to transmit an RF transmission. In further embodiments, transceiver circuit 303 may include components to allow for the transmission and/or reception of other transmissions (Hyde, Paragraph [0047]))).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791